DETAILED ACTION
In the response filed January 20, 2021, Applicant amended claims 1-8, 10-16, and 18. Claim 20 is withdrawn from consideration. Claims 1-20 are pending in the current application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.
 
Claim Objections
Claims 5 and 16 are objected to because of the following informalities: “…and a expected purchase timeline.” should be “…and an expected purchase timeline.”  Appropriate correction is required.

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant asserts that the claimed invention recites additional elements having sufficient structure based on the newly amended claimed limitations.  Examiner respectfully disagrees. The amendments do not overcome the current rejection because the claimed invention as a whole is directed to an advertising system. Thus, the rejection has been maintained. 
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot in view of new ground of rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 4 is not dependent on a preceding claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., system).
 Although claims 1-19 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-19 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the 
The identified limitations of independent claim 1 (representative of independent claim 12) recite:
wherein the user profile includes user ad preferences and rate settings for defining compensation paid to a user account in exchange for displaying ad content on the user device, wherein the rate settings include at least one user-defined reserve rate associated with advertisements;
in response to an advertising request from the user device for content including one or more initial advertisements to be displayed on the display
augment the advertising request with the user ad preferences and the at least one user-defined reserve rate; 
wherein the one or more selected advertisements are selected by the advertising management device using the augmented advertising request including the user ad preferences and the at least one user-defined reserve rate; and 
 wherein the user is compensated for displaying the one or more selected advertisement on the display of the user device based on the at least one user-defined reserve rate defined in the user profile.
The identified limitations recite a system display an advertisement based on the user-defined reserve rate threshold and ad preferences and compensating the user based on the user-defined preferences, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., user device and data storage) does not preclude the claim 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the claims recites the additional elements of:
 a user device including a display viewable by the user; 
a user data storage including a user profile associated with and controlled by the user, 
an advertising management device;
an advertising content gateway device in communication with the user device and the advertising management device, the advertising content gateway including a controller and memory in communication with the controller, the memory including instructions, that when executed by the controller, cause the controller to: 
cause the advertising content gateway device to: 
send the augmented advertising request to the advertising management device; 
receive, from the advertising management device, one or more selected advertisements replacing the one or more initial advertisements, 
provide the one or more selected advertisements to the user device such that the one or more selected advertisements replace the initial advertisements and are displayed in the content on the display
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of the claimed advertising system. The user devices in the steps are recited at a high-level of generality (i.e., user devices performing generic computer functions of 
Dependent claims 2-11 and 13-19, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
		
Under Part II, the steps of claims 1 and 12, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry. In this case, for example, claim 1 recites user devices performing generic computer functions of sending, receiving, and providing advertisement information based on the user-defined ad preferences of the advertising system.  MPEP 2106.05(d)(II) states that the courts have recognized these computer functions recited in the claimed invention as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner:  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-19, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-11 and 13-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.
	

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0032540 A1) in view of Huang et al. (US 2014/0229293 A1).

Regarding claims 1 and 12, Lim discloses a user-controlled advertising system comprising: 
a user device including a display viewable by the user; 
an advertising management device (Paragraph [0029]: Host 104 may also provide advertisers 106a-c means to receive payment for qualified viewers, e.g., those meeting certain pre-established demographic criteria…. The host 104 may be made up of one or more computers, a cluster of computers, a web or server farm, and/or some other configuration of one or more computers); 
an advertising content gateway device in communication with the user device and the advertising management device (Paragraph [0029]), the advertising content gateway including a controller and memory in communication with the controller (Paragraph [0030]), the memory including instructions, that when executed by the controller, cause the controller to: 
in response to an advertising request from the user device for content including one or more initial advertisements to be displayed on the display (Fig. 6; Paragraph [0146]: The user searches through the sorted search engine results and views the resulting ads and links ).
Lim discloses the limitations above. Lim does not explicitly disclose:
a user data storage including a user profile associated with and controlled by the user, wherein the user profile includes user ad preferences and rate settings for defining compensation paid to a user account in exchange for displaying ad content on the user device, wherein the rate settings include at least one user-defined reserve rate associated with advertisements;
cause the advertising content gateway device to: 
augment the advertising request with the user ad preferences and the at least one user-defined reserve rate; 
send the augmented advertising request to the advertising management device; 
receive, from the advertising management device, one or more selected advertisements replacing the one or more initial advertisements, wherein the one or more selected advertisements are selected by 
provide the one or more selected advertisements to the user device such that the one or more selected advertisements replace the initial advertisements and are displayed in the content on the display, wherein the user is compensated for displaying the one or more selected advertisement on the display of the user device based on the at least one user-defined reserve rate defined in the user profile.
Huang teaches:
a user data storage including a user profile associated with and controlled by the user, wherein the user profile includes user ad preferences and rate settings for defining compensation paid to a user account in exchange for displaying ad content on the user device, wherein the rate settings include at least one user-defined reserve rate associated with advertisements (Fig. 1; Paragraphs [0038]: the user interface of the content promotion module 12 may be presented in association with any number of content items that are eligible for promotion, including any of the aforementioned content items.  With some embodiments, the user interface of the content promotion module 12 enables a user to specify one or more content promotion parameters that may affect the manner in which a particular content promotion is performed. [0044]: As users interact with the question-and-answer 
service 10, for example, by posting content, promoting new or previously posted content, asking others to answer questions, and taking certain actions, the credit management module 36 will process the credits associated with the various actions, for example, by debiting a user's credits account, and/or paying out credits to a user's credits account [0045]: the credit management module 36 includes a content promotion price-setting module 44.  With some embodiments, the price-setting module 44 facilitates the manual setting of prices for content promotions.  For example, via a user interface of the content promotion price-setting module 44, a user can establish various prices to be paid in exchange for requesting that a certain item of content be promoted ); 
cause the advertising content gateway device to: 
augment the advertising request with the user ad preferences and the at least one user-defined reserve rate (Paragraph [0052]: a content promotion module receives a content promotion request as a result of the user interacting with the user interface element that had been presented with the content item.  For example, the user may have optionally specified one or more content promotion parameters and some user targeting criteria, and then selected a particular button or link to invoke or initiate the content promotion request); 
send the augmented advertising request to the advertising management device (Paragraph [0052]: a content promotion module receives a content promotion request as a result of the user interacting with the user interface element that had been presented with the content item.  For example, the user may have optionally specified one or more content promotion parameters and some user targeting criteria, and then selected a particular button or link to invoke or initiate the content promotion request); 
receive, from the advertising management device, one or more selected advertisements replacing the one or more initial advertisements, wherein the one or more selected advertisements are selected by the advertising management device using the augmented advertising request including the user ad preferences and the at least one user-defined reserve rate (Paragraphs [0054]: when a content item is promoted, the promoted content item may be pushed to one or more users as part of the promotion.  The notification or email may include a selection of the most relevant content for the recipient user, and may include one or more promoted content items and [0057]: the preferential processing may result in the appearance or format of the promoted content items being modified from their original form); and 
provide the one or more selected advertisements to the user device such that the one or more selected advertisements replace the initial advertisements and are displayed in the content on the display, wherein the user is compensated for displaying the one or more selected advertisement on the display of the user device based on the at least one user-defined reserve rate defined in the user profile (Paragraph [0052]: As users interact with the question-and-answer service 10, for example, by posting content, promoting new or previously posted content, asking others to answer questions, and taking certain actions, the credit management module 36 will process the credits associated with the various actions, for example, by debiting a user's credits account, and/or paying out credits to a user's credits account ).

Regarding claim 2, Lim does not explicitly disclose:
wherein the step of compensating the user comprises debiting an account of an advertiser providing the selected advertisement in an amount of the reserve rate and crediting the account of the user profile in the amount of the reserve rate.
Huang teaches:
wherein the step of compensating the user comprises debiting an account of an advertiser providing the selected advertisement in an amount of the reserve rate and crediting the account of the user profile in the amount of the reserve rate (Paragraphs [0052]: As users interact with the question-and-answer service 10, for example, by posting content, promoting new or previously posted content, asking others to answer questions, and taking certain actions, the credit management module 36 will process the credits associated with the various actions, for example, by debiting a user's credits account, and/or paying out credits to a user's credits account [0053]: when the content promotion request is received, an account of the user may optionally be debited an amount equivalent to the price for promoting the content ).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lim to disclose the step of compensating the user comprises debiting an 
Regarding claims 3 and 14, Lim discloses wherein the advertising request includes reliability scores, wherein each reliability score is associated with an entry in the demographic information (Paragraph [0167]).
Regarding claims 4 and 15, Lim discloses wherein the demographic information includes an age, gender, zip code, and a FICO score (Paragraph [0180]).
Regarding claims 5 and 16, Lim discloses wherein the advertising request includes user-defined impending purchase information, wherein the user-defined impending purchase information indicates a category of a purchase, an expected purchase amount, and a expected purchase timeline (Paragraph [0176]).
Regarding claims 6 and 17, Lim discloses wherein the advertising request includes ad content preferences including one of an ad content type and an ad content subject matter (Paragraph [0060]).
Regarding claims 7 and 18, Lim discloses wherein the advertising request includes a user behavior score, wherein the controller derives a user behavior score from an accessed content history of user devices associated with the user profile, wherein the user behavior score includes a value for an observed behavior in a category of goods and services (Fig. 15; Paragraph [0133]).
Regarding claims 8 and 19, Lim discloses wherein the observed behavior is a click through frequency for advertising provided by the user-controlled advertising system in the category of goods and services (Paragraph [0058]).
Regarding claim 9, Lim discloses wherein the observed behavior is an online purchase frequency of goods and services in the category of goods and services (Paragraph [0190]).
Regarding claim 11, Lim does not explicitly disclose:

Huang teaches:
wherein the one or more selected advertisements meet consumer defined preferences defined in the user profile, wherein the consumer-defined preferences include desirable subject matter preferences and desirable ad type preferences (Paragraph [0052]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lim to disclose the one or more selected advertisements meet consumer defined preferences defined in the user profile, wherein the consumer-defined preferences include desirable subject matter preferences and desirable ad type preferences as taught by Huang because it would have effectively improved the content distribution to the user.  Lim discloses managing payment to users to view relevant content filtered by the user demographic information. Using the techniques for facilitating the promotion of organic content of Huang would allow the promoted content item to be presented in a manner designed to garner more collective user-attention than the content item would otherwise receive, if presented in a conventional manner (Huang abstract).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0032540 A1) in view of Huang et al. (US 2014/0229293 A1) in further view of Wright et al. (US 2009/0043649 A1).

Regarding claim 10, Lim, in view of Huang, does not explicitly disclose:
wherein the controller further identifies one of dimensions and media type of a first advertising identified in the content, wherein the advertising request includes a request for advertising of the one of dimensions and media type, wherein, upon receiving the set of prospective advertisements and before selecting the advertisement from the set of prospective advertisements associated with a highest rate, the controller removes from the set the prospective advertisements any prospective advertisements that fail to meet the one of dimensions and media type.

wherein the controller further identifies one of dimensions and media type of a first advertising identified in the content, wherein the advertising request includes a request for advertising of the one of dimensions and media type, wherein, upon receiving the set of prospective advertisements and before selecting the advertisement from the set of prospective advertisements associated with a highest rate, the controller removes from the set the prospective advertisements any prospective advertisements that fail to meet the one of dimensions and media type (Paragraph [0028]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lim, in view of Huang, to disclose wherein the controller further identifies one of dimensions and media type of a first advertising identified in the content, wherein the advertising request includes a request for advertising of the one of dimensions and media type, wherein, upon receiving the set of prospective advertisements and before selecting the advertisement from the set of prospective advertisements associated with a highest rate, the controller removes from the set the prospective advertisements any prospective advertisements that fail to meet the one of dimensions and media type as taught by Wright because it would have effectively improved the content distribution to the user.  Lim, in view of Huang, discloses managing payment to users to view relevant content filtered by the user demographic information. Using the system for content item pricing of Wright would provide content to a user's computing device and provide the analytic data, which identifies consumer purchasing trends effectively based on consumer profiles.
Regarding claim 13, Lim, in view of Huang, does not explicitly disclose:
further including a management interface that when the one or more selected advertisements exceeds the reserve rate, debits an account of an advertiser providing the one or more selected advertisements in an amount of the reserve rate and credits an account provided in the user profile in the amount of the reserve rate.
Wright teaches:
further including a management interface that when the one or more selected advertisements exceeds the reserve rate, debits an account of an advertiser providing the one or more selected 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lim, in view of Huang, to disclose a management interface that when the one or more selected advertisements exceeds the reserve rate, debits an account of an advertiser providing the one or more selected advertisements in an amount of the reserve rate and credits an account provided in the user profile in the amount of the reserve rate as taught by Wright because it would have effectively improved the content distribution to the user.  Lim, in view of Huang, discloses managing payment to users to view relevant content filtered by the user demographic information. Using the system for content item pricing of Wright would provide content to a user's computing device and provide the analytic data which identifies consumer purchasing trends effectively based on consumer profiles.


Conclusion
                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571) 272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621